United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joyce Fuller, Esq., for the appellant
No appearance, for the Director

Docket No. 08-271
Issued: June 20, 2008

Oral Argument May 7, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
Appellant filed a timely appeal of an October 12, 2007 decision of the Office of Workers’
Compensation Programs, finding that his request for reconsideration was untimely and failed to
show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board’s jurisdiction is limited
to decisions issued within one year of the filing of the appeal. Since the last merit decision was
issued April 22, 2002, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied merit review on the grounds that
appellant’s application for reconsideration was untimely and failed to show clear evidence of
error.
FACTUAL HISTORY
The case was previously before the Board. By decision dated December 21, 2005, the
Board affirmed an August 27, 2004 Office decision finding that appellant’s request for

reconsideration was untimely filed and failed to show clear evidence of error.1 In a decision
dated August 17, 2007, the Board dismissed appellant’s appeal as there was no final decision
issued within one year of the filing of the appeal.2 The history of the case contained in the
Board’s prior decision and order and is incorporated herein by reference.
To summarize the procedural history of the case, appellant filed a claim in January 1992
for a left arm injury.3 He also had a claim for a left wrist injury on March 2, 1992 and an
occupational claim for a left wrist injury in June 1992. These claims were combined under
OWCP File No. 16201559. On May 16, 2000 appellant filed a traumatic injury claim for a right
shoulder injury. This claim was also developed under OWCP File No. 16201559. A statement
of accepted facts dated July 8, 2004 reported the following as accepted conditions: left
tenosynovitis of the hand and wrist, left lateral epicondylitis, left shoulder adhesive capsulitis,
left brachial plexus lesions and sprain/strain of the right shoulder, upper arm and
acromioclavicular joint. Appellant received a schedule award for a 10 percent left arm
permanent impairment on July 23, 1996 and a 21 percent right arm impairment on
August 16, 2005.
On August 10, 2000 appellant filed a traumatic injury claim alleging that he sustained a
right shoulder injury on August 9, 2000 when a coworker tapped on his shoulder. This claim
was developed under the OWCP File No. 162003381. In May 2003, the Office combined the
case files, with File No. 16201559 as the master file and 162003381 as the subsidiary file.
As noted in the December 21, 2005 Board decision, the claim for an August 9, 2000 right
shoulder injury was denied by merit decisions dated November 22, 2000, May 21, 2001 and
April 22, 2002. By decision dated October 1, 2002, the Office denied merit review of the claim.
In a decision dated August 27, 2004, the Office denied merit review on the grounds that
appellant’s request for reconsideration was untimely and failed to show clear evidence of error
and the Board affirmed this decision.
In a letter dated September 21, 2006, appellant requested reconsideration. He reported
the date of injury as August 9, 2000, but did not identify an Office decision. On December 6,
2006 the Office received a request for reconsideration stating that the November 22, 2000 and
April 22, 2002 decision developed the claim without all the factual and medical evidence. The
Office advised appellant by letter dated December 29, 2006, he needed to identify an Office
decision. On January 25, 2007 appellant requested reconsideration of the August 27, 2004
decision. He resubmitted a September 18, 2000 report from Dr. Gary Gartsman, an orthopedic
surgeon. Appellant also submitted a May 10, 2006 from Dr. Andrew Kant, an orthopedic
surgeon, who reported that appellant was injured on September 10, 1991 and May 3, 2000.
Dr. Kant provided results on examination and diagnosed cervical strain, post carpal and cubital
tunnel release and shoulder bursitis.
1

Docket No. 04-2283 (issued December 21, 2005).

2

Docket No. 07-978 (issued August 17, 2007). Appellant had requested an appeal of a decision dated
December 29, 2006, but the Board found this was an informational letter and not a final decision with appeal rights.
3

Appellant indicated that he was aware of the injury on September 11, 1991.

2

By decision dated October 12, 2007, the Office determined that appellant’s applications
for reconsideration were untimely. The Office denied merit review on the grounds that appellant
had not shown clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.4 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”5
Section 8128(a) of the Act6 does not entitle a claimant to a review of an Office decision
as a matter of right.7 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.8 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).9
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.10 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).11
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.12 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (1999).

6

5 U.S.C. § 8128(a).

7

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

8

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
9

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office, or (3) constituting relevant and pertinent evidence not previously
considered by the Office; see 20 C.F.R. § 10.606(b).
10

20 C.F.R. § 10.607(a).

11

See Leon D. Faidley, Jr., supra note 7.

12

Leonard E. Redway, 28 ECAB 242 (1977).

3

forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.14 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.18 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.19 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.20
ANALYSIS
Appellant submitted a number of letters requesting reconsideration, beginning on a
September 21, 2006. He indicated that the date of the injury was August 9, 2000 and he noted
that the Office decisions dated November 22, 2000, April 22, 2002 and August 27, 2004. These
decisions relate to the claim of a right shoulder injury on August 9, 2000. Since the last decision
on the merits of this claim was the April 22, 2002 decision, the application for reconsideration
was untimely filed.
To require the Office to reopen the case for merit review, appellant must establish “clear
evidence of error” by the Office. Appellant contends that the claim was not properly developed
and the evidence not properly considered, without providing support for her contention. He
argued, for example, that the traumatic injury claim for August 9, 2000 was a duplicate of the
claim for a May 3, 2000. As the Board explained in its prior decision, appellant was alleging a
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

14

See Dean D. Beets, 43 ECAB 1153 (1992).

15

See Leona N. Travis, 43 ECAB 227 (1991).

16

See Jesus D. Sanchez, 41 ECAB 964 (1990).

17

See Leona N. Travis, supra note 15.

18

See Nelson T. Thompson, 43 ECAB 919 (1992).

19

Leon D. Faidley, Jr., supra note 7.

20

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

new employment incident on August 9, 2000 and therefore it was a new claim for compensation,
not a duplicate of a prior claim. Appellant submitted the September 18, 2000 report from
Dr. Gartsman and stated that it was not considered by the Office. The May 21, 2001 decision
from the Office hearing representative specifically discussed the report and found that it was not
sufficient to establish the claim. She submitted a May 10, 2006 report from Dr. Kant, who did
not discuss an August 9, 2000 injury.
The Board finds that appellant has not established clear evidence of error by the Office.
While the May 3, 2000 right shoulder injury and the August 9, 2000 claim have separate OWCP
file numbers, the cases have been combined under a master file and associated subsidiary file. If
appellant has a claim based on any accepted right or left arm condition, then he may pursue such
a claim and receive a final decision. With respect to the denial of the claim for a right shoulder
injury on August 9, 2000, appellant has not established clear evidence of error and the Office
properly denied merit review.
CONCLUSION
The application for reconsideration was untimely and failed to show clear evidence of
error by the Office.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2007 is affirmed.
Issued: June 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

